Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        December 22, 2015
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II
    WENDY DICKIE,                                                      No. 47192-2-II

                                   Appellant,

           v.

    WASHINGTON STATE PARKS AND                                    UNPUBLISHED OPINION
    RECREATION COMMISSION, a public
    body,

                                   Respondent.

          WORSWICK, J. — Wendy Dickie appeals the superior court’s summary dismissal of her

claim against the Washington State Parks and Recreation Commission (State Parks) for injuries

she sustained after she slipped and fell on a wet, wooden ramp at Cape Disappointment State

Park. State Parks moved for summary judgment asserting that RCW 4.24.210(4)(a) immunized

the State of Washington from tort liability for Dickie’s injuries because the injury-causing

condition was not latent. Dickie argues the court erred by granting State Parks’ summary

judgment motion because a genuine issue of material fact exists as to whether the injury-causing

condition was latent. We affirm.

                                                 FACTS

          In November, 2010, Dickie visited Cape Disappointment State Park. The park is located

near the beach in Ilwaco, Washington. On the day that Dickie visited the park it was drizzling,

overcast, and wet. Dickie looked at a yurt1 that was built on an elevated wooden deck. A



1
    A yurt is a tent-like structure made available to park visitors.
No. 47192-2-II


wooden ramp provided access to and from the structure. As Dickie descended down the ramp

she slipped and fell, landing on her knee and sustaining a fracture.

       State Parks had not posted any signs warning park visitors that the ramp may be slippery.

A State Parks employee testified that the deck did not look dangerous to him after he arrived

following Dickie’s accident. After Dickie’s fall, State Parks cleaned and treated the ramp and

installed traction pads.

       On October 30, 2013, Dickie brought suit against State Parks for damages related to her

injury. State Parks moved for summary judgment, asserting that because the injury-causing

condition was not latent, State Parks was immune from liability under RCW 4.24.210(4)(a). The

superior court agreed and granted State Parks’ motion for summary judgment. Dickie appeals.

                                            ANALYSIS

                                     I. STANDARD OF REVIEW

       We review a summary judgment order de novo, and we perform the same inquiry as the

trial court. Kofmehl v. Baseline Lake, LLC, 177 Wash. 2d 584, 594, 305 P.3d 230 (2013).

Summary judgment is appropriate when there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. CR 56(c). As the moving party, State Parks

bears the initial burden of showing the absence of an issue of material fact. Kofmehl, 177 Wash. 2d

at 594. The burden then shifts to Dickie to set forth specific facts establishing that there is a

genuine issue of material fact for trial. Young v. Key Pharms., Inc., 112 Wash. 2d 216, 225, 770
P.2d 182 (1989). A motion for summary judgment accepts all facts and reasonable inferences in

the light most favorable to the nonmoving party. Kofmehl, 177 Wash. 2d at 594. Considering the

facts in the light most favorable to the nonmoving party, the motion for summary judgment



                                                  2
No. 47192-2-II


should be granted only if, from all the evidence, reasonable persons could reach but one

conclusion. Failla v. FixtureOne Corp, 181 Wash. 2d 642, 649, 336 P.3d 1112 (2014) (quoting

Lewis v. Bours, 119 Wash. 2d 667, 669, 835 P.2d 221 (1992)), cert. denied, Schutz v. Failla, 135 S.

Ct. 1904 (2015).

                       II. WASHINGTON’S RECREATIONAL LAND USE STATUTE

         Washington’s recreational land use statute2 aims to encourage landowners to open their

lands to the public by modifying the common law duty owed to invitees, licensees, and

trespassers. Jewels v. City of Bellingham, 183 Wash. 2d 388, 394, 353 P.3d 204 (2015). In keeping

with this goal, landowners who open their land to the public for recreational purposes, free of

charge, are generally not liable for unintentional injuries to such users. RCW 4.24.210.

However, the statute creates an exception where an injured party may overcome this immunity

by showing the injuries were sustained “by reason of a known dangerous artificial latent

condition for which warning signs have not been conspicuously posted.” RCW 4.24.210(4)(a).

Each of the terms known, dangerous, artificial, and latent modify the term “condition.” Jewels,
183 Wash. 2d at 397. Dickie must prove all aspects of the injury-causing condition for liability to

attach to State Parks. 183 Wash. 2d 395. The only issue in dispute here is whether the injury-

causing condition was latent.

                                  III. INJURY-CAUSING CONDITION

         The first step in the court’s analysis is to identify the injury-causing condition. Davis v.

State, 102 Wash. App. 177, 185, 6 P.3d 1191 (2000). Under the recreational use statute, the injury-

causing condition is defined as “‘the specific object or instrumentality that caused the injury,


2
    RCW 4.24.210(1).


                                                   3
No. 47192-2-II


viewed in relation to other external circumstances in which the instrumentality is situated or

operates.’” Swinehart v. City of Spokane, 145 Wash. App. 836, 846, 187 P.3d 345 (2008) (quoting

Ravenscroft v. Wash. Water Power Co., 136 Wash. 2d 911, 921, 969 P.2d 75 (1998)). Identifying

the injury-causing condition is a factual determination. Because State Parks moved for summary

judgment, all facts and reasonable inferences therefrom must be construed in the light most

favorable to Dickie. Swinehart, 145 Wash. App. at 846.

       Here, the injury-causing condition was the wet, wooden ramp. Dickie implies without

arguing that the injury-causing condition is the slippery, wooden ramp. But, the slipperiness of

the ramp is the danger the condition imposed, not the condition itself.

                                            IV. LATENT

       Dickie argues that because the slipperiness of the ramp was not apparent, a material issue

of fact exists as to whether the injury-causing condition was latent. We disagree.

       An injury-causing condition is “latent” if it is “not readily apparent to the recreational

user.” Van Dinter v. City of Kennewick, 121 Wash. 2d 38, 45, 846 P.2d 522 (1993). The condition

itself, not the danger it poses, must be latent. Jewels, 183 Wash. 2d at 398. The dispositive

question is whether the condition is readily apparent to the general class of recreational users.
183 Wash. 2d at 398.

       Here, reasonable persons could not disagree that the wooden ramp as well as its injury

causing aspect—its wetness—were obvious. Dickie points to a State Parks employee’s

testimony that the slipperiness of the deck was not apparent as evidence of latency. While the

ramp’s slipperiness may not have been readily apparent, that does not show the injury-causing

condition was latent. At most it shows that the patent condition posed a latent, or unobvious,



                                                 4
No. 47192-2-II


danger. As our Supreme Court explained in Van Dinter, “‘latent’ modifies ‘condition’, not

‘danger’. Therefore injuries that result from latent dangers presented by a patent condition are

not actionable under RCW 4.24.210.” 121 Wash. 2d at 46.

       Dickie also argues that because the ramp was part of a structure that provided shelter

accommodations to park guests that recreational users could reasonably expect that the ramp

would be safe for use. Again, under the recreational use statute, the question is whether the

injury-causing condition—not the specific risk it poses—is readily apparent to the ordinary

recreational user. Jewels, 183 Wash. 2d at 398. That the ramp led to a yurt does not raise a genuine

issue of material fact as to whether the wet, wooden ramp was latent.

       Reasonable persons could not differ in concluding that the wet, wooden ramp was not a

latent condition. We affirm the superior court’s grant of summary judgment.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                     Worswick, J.
 We concur:



 Johanson, C.J.




 Maxa, J.




                                                5